DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 3-9 and 12-16 are pending in the application.  Claims 2 and 10-11 have been cancelled. 
Amendments to claims 1, 3-9 and 12-13, and new claims 14-16, filed on 9/24/2021, have been entered in the above-identified application. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 15 recites the limitation, “The article of claim 1 comprising from greater than 0 wt% to 3 wt% of an additive selected from the group consisting of antioxidant, colorant, ultra violet absorber, ultra violet stabilizer, antiblocking agent, flame retardant, coupling agent, compatibilizer, plasticizer, processing aid, and combinations thereof.”  The examiner notes the specification discloses: “In an embodiment, the outer layer contains… from 0 wt% ... to … 3.0 wt % … additive, based on the total weight of the outer layer” (see [00121] as filed, or [0148] as published).  However, the examiner notes that this does not provide support for an “article” as claimed comprising the claimed wt% of the additive.

	



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 3-9, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2004/0116022 A1) in view of D'Herbecourt et al. (US 2005/0109458 A1). 

Regarding claims 1, 4 and 9, Langley teaches durable waterproof breathable composite fabrics comprising an outer shell layer formed of a woven or knitted fabric (a fabric as claimed) having exterior and interior surfaces, and a microporous barrier layer (an outer layer as claimed) positioned adjacent the interior surface of said outer fabric and comprising a thermoplastic a filler as claimed) that renders the film microporous and permeable to moisture vapor (Abstract and [0015]).  Langley teaches that the outer shell fabric layer of woven or knitted material may be comprised of synthetic fibers including polyester (among others) ([0015]).  

With regard to the claimed limitation, “the outer layer consisting of (i) an ethylene/a-olefin multi-block copolymer, (ii) a filler, (iii) from 0 wt% to 3.0 wt% optional additive, based on the total weight of the outer layer,” Langley teaches that, rather than relying on films or membranes comprised of expensive fluoro-based resins or solvent-based extraction type membranes, the invention utilizes low cost, high volume, microporous films and coatings, such as those described by Hoge (U.S. Pat. No. 4,350,655), Sheth (U.S. Pat. No. 4,777,073), Jacoby (U.S. Pat. No. 5,594,070), Weimer (U.S. Pat. No. 5,690,949), Wu (U.S. Pat. No. 5,865,926) and others, which rely on high speed processes using a polymer matrix filled with mechanical pore-forming agents ([0012]).  The examiner notes that Wu (U.S. Pat. No. 5,865,926), which is incorporated by reference in Langley, teaches a microporous formable film selected from the group consisting of polyethylene, polypropylene and copolymers thereof (an ethylene/α-olefin multi-block copolymer as claimed) containing a pore-forming filler (a filler as claimed) (claim 6 and cols. 3-4 lines 59-9). 

Langley does not explicitly disclose (in an embodiment with the above outer layer) the adhesive layer having a coat weight from 10 g/m2 to 40 g/m2.

However, the examiner notes that Langley teaches examples of bi-laminate composites of the invention formed by applying between 10 and 25 gsm of a copolyester-based powderbond adhesive, between 10 and 25 gsm of a polyethylene-based powdered adhesive, and using 15-40 gsm of an acrylic-based pressure sensitive (MD1136 adhesive) (see Examples 1-8, particularly Ex. 1-2 and 8).

It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have similarly used adhesive basis weights in a range of 10 to 40 gsm in the various embodiments of Langley in order to provide laminated substrates with an appropriate percentage area adhesion (e.g. from less than 10% to 100%), and in particular to obtain dimensionally stable bi-laminate composites in the sizes (or basis weights) disclosed by Langley (see Examples 1-8, particularly Ex. 1-2 and 8; also see [0024] and [0039]).

Langley does not explicitly disclose wherein the adhesive comprises at least one of (i) an ethylene/vinyl acetate/maleic anhydride terpolymer and (ii) an ethylene/methyl acrylate/glycidyl methacrylate terpolymer.

However, D'Herbecourt et al. (“D'Herbecourt”) teaches a method of bonding two materials with a crosslinkable adhesive, in which a composition (A) is placed on that side of a material (A) which has to bond to another material (B), a composition (B) is placed on that side of the material (B) which has to bond to the other material (A), and the contact between compositions (A) and (B) and materials (A) and (B) in the presence of heat produces a crosslinked adhesive which joins the two materials together (Abstract).  D'Herbecourt teaches that, with regard to polymers (B), mention may be made, for example, of (B1) to (B7) ([0028]-[0035]).  D'Herbecourt teaches that advantageously (B1) is an ethylene/alkyl(meth)acrylate/ unsaturated epoxide copolymer, wherein examples of unsaturated epoxides that can be used are in particular, glycidyl methacrylate (among others) ([0042]-0048]).  The examiner notes that D'Herbecourt’s Examples use LOTADER AX8950, which denotes an ethylene/methylacrylate/ glycidyl methacrylate copolymer ([0066] and Table 2).

It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the adhesive of Langley with an ethylene/alkyl(meth)acrylate/ 

Regarding claim 3, Langley teaches that the outer shell fabric is an outermost layer that provides protection from rain, snow, wind and sun, as well as physical protection against abrasion and the like, wherein, to achieve this protective function, the fabric is of a tightly woven or knitted construction ([0024]).

Regarding claim 5, D'Herbecourt teaches (with regard to ethylene/alkyl(meth)acrylate/ unsaturated epoxide copolymers) that the amount of epoxide may be up to 15% by weight of the copolymer ([0042]).  D'Herbecourt also teaches that the MFI (melt flow index) of (B1) may, for example, be between 0.1 and 50 (g/10 min at 190° C./2.16 kg) ([0045]).

Regarding claim 6, D'Herbecourt teaches that, advantageously, compositions (A) and (B) are polymers or polymer blends ([0020]).  D'Herbecourt teaches that, with regard to polymers (B), mention may be made, for example, of: (B1), (B2), (B3), (B4), (B5), (B6) and (B7), wherein (B3) is isocyanates (or polyisocyanates) encapsulated in a polyolefin matrix ([0028]-[0035]).  

Regarding claims 7-8, D'Herbecourt teaches that, advantageously, compositions (A) and (B) are polymers or polymer blends ([0020]).  D'Herbecourt teaches that, according to one embodiment of the invention, (B2) is a polymer containing ethylene and an unsaturated carboxylic acid anhydride ([0049]).  D'Herbecourt further teaches that examples of unsaturated dicarboxylic acid anhydrides that can be used as constituents of (B2) are in particular maleic 
 
Regarding claims 12-13, Langley teaches that the microporous barrier layers are produced from a thermoplastic polymeric resin material, that the thermoplastic polymer resin material is blended with one or more mechanical pore-forming agents, and that preferably, the pore forming agent constitutes at least 5% by weight, and for some applications preferably from 40 to 90 weight percent of the blend ([0026]-[0027]).  
With regard to the claimed peel strength property (claim 13), the examiner notes that applicant has provided at paragraphs [0081] and [00130] in the as-filed specification (or [0094] and [0157] as published in US 2019/0218708 A1) specific structural examples that provide the structure and properties claimed.  The examiner notes that the structure of Langley in view of D'Herbecourt discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composite of Langley in view of D'Herbecourt would have the claimed property as the same compound necessarily has the same properties. In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials. Thus, absent an objective showing to the contrary, the examiner expects the composite taught by Langley in view of D'Herbecourt to have the claimed properties.

Regarding claim 16, D'Herbecourt teaches that, advantageously, compositions (A) and (B) are polymers or polymer blends ([0020]).  D'Herbecourt teaches that advantageously, (B2) is .


	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2004/0116022 A1) in view of D'Herbecourt et al. (US 2005/0109458 A1), as applied above to claim 6, further in view of Terfloth et al. (US 7,005,476 B1). 

Regarding claim 14, Langley in view of D'Herbecourt remains as applied above, teaching polyisocyanates encapsulated in a polyolefin matrix ([0031]).

Langley in view of D'Herbecourt does not explicitly disclose wherein the polyisocyanate is tris(pisocyanatophenyl) thiophosphate.

However, Terfloth teaches a multicomponent, isocyanate-terminated coating and adhesive material in which one component has a reactive high-molecular weight starting polymer and a second component has a reactive isocyanate terminated cross-linking agent (Abstract).  Terfloth teaches that the first adhesive component may comprise at least one polymer which is reactive particularly with respect to isocyanates and/or a resin component and, optionally, a non-reactive polymer (e.g. polyolefins) (col. 3 lines 49-64 and col. 4 lines 9-26).  Terfloth teaches that the second adhesive component comprises at least one reactive cross-linking component which may be at least one isocyanate solid at room temperature, wherein isocyanate-terminated cross-linking agents that have proven to be particularly advantageous include tris-( 4-isocyanatophenyl)-thiophosphate (among others) (col. 4 lines 27-43).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the polyisocyanates of Langley in view of .





Claims 1, 3, 7-9, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2004/0116022 A1) in view of Devisme et al. (US 2011/0287204 A1). 

Regarding claims 1, 3, 7 and 9, Langley is applied similarly as applied above.

Langley does not explicitly disclose wherein the adhesive comprises at least one of (i) an ethylene/vinyl acetate/maleic anhydride terpolymer and (ii) an ethylene/methyl acrylate/glycidyl methacrylate terpolymer.

However, Devisme et al. (“Devisme”) teaches terpolymers of ethylene, of vinyl acetate and of maleic anhydride (see [0133]-[0137] or [0011] and [0015]-[0016]).  Devisme teaches uses of the copolymers as adhesives or as adhesive compositions in a multilayer structure (see [0149], or [0148]-[0153] and [0163]).

It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the adhesives of Langley with a terpolymer of ethylene, of vinyl acetate and of maleic anhydride in order to provide adhesives that can be used in particular between a layer of polyethylene terephthalate (PET) and a layer of polyethylene (or polyolefins), or between a layer of polyester resulting from renewable materials, such as, for example, poly 

Regarding claim 8, Devisme teaches that the terpolymers according to the invention comprise more preferably, from 60 to 94.95% of ethylene by weight, from 5 to 35% of carboxylic acid vinyl ester by weight and from 0.05 to 5% of maleic anhydride or (meth)acrylic ester ([0140]).

Regarding claims 12-13, Langley teaches that the microporous barrier layers are produced from a thermoplastic polymeric resin material, that the thermoplastic polymer resin material is blended with one or more mechanical pore-forming agents, and that preferably, the pore forming agent constitutes at least 5% by weight, and for some applications preferably from 40 to 90 weight percent of the blend ([0026]-[0027]).
With regard to the claimed peel strength property (claim 13), the examiner notes that applicant has provided at paragraphs [0081] and [00130] in the as-filed specification (or [0094] and [0157] as published in US 2019/0218708 A1) specific structural examples that provide the structure and properties claimed.  The examiner notes that the structure of Langley in view of Devisme discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composite of Langley in view of Devisme would have the claimed property as the same compound necessarily has the same properties. In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials. Thus, absent an objective showing to the contrary, the examiner expects the composite taught by Langley in view of Devisme to have the claimed properties.

Regarding claim 15, Devisme teaches that additives include antioxidants; UV protecting agents; "processing" aids, antiblocking agents, coupling agents, crosslinking agents, antistatic agents, nucleating agents, pigments, or dyes (among others), and that these additives are generally used in contents of between 10 ppm and 100 000 ppm by weight, with respect to the weight of the final copolymer (0.001% to 10% by weight, as calculated by the examiner) ([0145]-[0146]).  The examiner notes that Langley teaches examples of bi-laminate composites of, for instance, 136 gsm woven fabric, a 35 gsm polyolefin film, and between 10 and 25 gsm of adhesive (Example 1).  Thus, as calculated by the examiner, when an adhesive comprising 0.001% to 10% by weight of additives is used, the amount of additives in such a bi-laminate composite would overlap with the claimed range of from greater than 0 wt% to 3 wt% of an additive (e.g., up to 0.10 * [25/(25+136+35)] = 1.3% of additives in the article).

Regarding claim 16, Devisme teaches rosin resin, in particular pentaerythritol or glycerol esters, terpene or polyterpene resins ([0164]-[0166]).



Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-9 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0289758 A1 and US 2008/0241529 A1 teach adhesives comprising an ethylene/vinyl acetate/maleic anhydride terpolymer and/or an ethylene/methyl acrylate/glycidyl methacrylate terpolymer.
US 5,204,409 and US 2018/0187040 A1 teach tris(p-isocyanatophenyl) thiophosphate polyisocyanates.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789